UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6085



THEOTIS MARQUETTE JOHNSON,

                                              Petitioner - Appellant,


             versus


GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                               Respondent - Appellee,


             and

COMMONWEALTH OF VIRGINIA,

                                                           Respondent.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-02-1152-7)


Submitted:    May 12, 2005                     Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theotis Marquette Johnson, Appellant Pro Se. Jennifer Ransom
Franklin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Theotis Marquette Johnson seeks to appeal the district

court’s    order    denying      his    Fed.    R.   Civ.   P.   60(b)   motion    for

reconsideration of the denial of Johnson’s petition filed under 28

U.S.C. § 2254 (2000).          The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).              A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683-84 (4th Cir. 2001).             We have independently reviewed the

record    and    conclude      that    Johnson   has   not   made    the   requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are    adequately      presented    in   the

materials       before   the    court    and     argument    would   not     aid   the

decisional process.



                                                                           DISMISSED